DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-25 and 28-42 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a photonic integrated receiver circuit, the circuit comprising, among other essential features, a polarization beam splitter positioned on the substrate and having an input optically coupled to the second optical coupler, the polarization beam splitter configured to provide a first polarization at a first output and a second polarization at a second output; and a beam splitter positioned on the substrate and having an input optically coupled to the first optical coupler, the beam splitter configured to provide a portion of the optical reference signal at a first output and another portion of the optical reference signal at a second output; wherein a first optical path from the first optical coupler to the first photodiode and a second optical path from the second optical coupler to the first photodiode are configured such that a known delay is provided between an optical path followed by the optical reference signal from a source to the first photodiode and an optical path followed by the optical probe signal from the source to the first photodiode, in combination with the rest of the limitations of the above claim.
As to claim 40, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a photonic integrated receiver circuit, the circuit comprising, among other essential features, a polarization controller positioned on the substrate and having an input 
With further regard to the above claims, please see pages 10-15 of applicant’s arguments filed February 12, 2022 (regarding claim 16) and pages 16-17 of that response (regarding claim 40) in response to the previous Office action of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 22, 2022